Per Curiam :
Plaintiff sues the General Asphalt Company and its directors for an alleged libel contained in a printed pamphlet containing the annual report of the defendant company to its stockholders. The answer occupies 106 pages of the printed record and covers matters extending from 1817 to the commencement of the suit.
We are of the opinion that certain portions of the answer are irrelevant and might well have been stricken out, were it not for the fact that amended answers of the defendant company and four of the individual defendants, identical in form with that at bar, were served in October, 1906, more than a year before the motion was made, and so stand as served. The defendant Sewall served the answer under consideration on October 4, 1907, and as to him this motion was timely. Inasmuch as all of the defendants are sued for the same libel in the same publication, upon the same *413ground, as being officers óf the company which issued the annual report containing the matter complained of, it seems idle to strike from one answer that which is contained in five others.
The order appealed from is, therefore, affirmed, with ten dollars costs and disbursements.
Present — Ingraham, McLaughlin, Laughlin, Olarke and Scott, JJ.
Order affirmed, with ten dollars costs and disbursements.